THE COURT.
On petition for writ of mandate to require of respondent court that in a pending action it proceed to hear and determine the matter of an application for attorney fees, costs and temporary support of minor child.
[1] Petitioner claims that the court has refused to exercise its jurisdiction in the matter, but the facts stated in the petition show the contrary. When the order to show cause came before the court the matter was submitted upon a stipulation of facts. Thereupon the court entered an order denying the requested relief, "on account of this Court not having jurisdiction to award temporary attorney fees, costs, or support on two grounds; that the child is not within the jurisdiction of this Court, also that provisions in Section 137, Civ. Code., in re Attorney's fees, costs and support money do not apply in this case".
It thus appears that the court did not deny its jurisdiction to pass upon the application. It did pass upon and determine said application, but refused the requested allowance, because the court was of the opinion that it did not have authority to make such allowance to a child not residing in this state and not present in this state, in an action to compel a father to support his child. If the court erred in this conclusion (which we do not decide), it was only an error made by the court in the exercise of its jurisdiction. It was not a refusal to act upon the merits of the matter presented.
The petition for writ of mandate is denied. *Page 7